



Exhibit 10.1
AMENDMENT NO. 4 TO LOAN AGREEMENT


This Amendment No. 4 (the "Amendment") dated as of February 12, 2013, is between
BANK OF AMERICA, N.A., a national banking association ("Bank") and KEY
TECHNOLOGY, INC., an Oregon corporation ("Borrower").


RECITALS


A.The Bank and the Borrower entered into a certain Loan Agreement dated as of
December 10, 2008.


B.    The Loan Agreement was amended by Amendment No. 1 to Loan Agreement dated
February 16, 2009, Amendment No. 2 to Loan Agreement dated September 30, 2009,
and Amendment No. 3 to Loan Agreement dated April 26, 2011 (together with this
Amendment, collectively, the "Agreement").


C.    The Bank and the Borrower desire to amend the Agreement.


AGREEMENT


1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meaning given to them in the Agreement.


2. Amendment - One-Time Increase for Annual Merger and Acquisition Cap in
Financial Covenant. The final paragraph of Paragraph 8.14 of the Agreement is
hereby amended to read in its entirety as follows:


“Notwithstanding subparagraphs (a) and (b), above, Borrower may enter into
mergers and acquisitions without the Bank’s prior written consent so long as (i)
the aggregate amounts of the same do not exceed the lesser of (Y) Fifteen
Million and No/100 Dollars ($15,000,000.00) in any single calendar year, or (Z)
Fifty Million and No/100 Dollars ($50,000,000.00) in the aggregate, and (ii)
Borrower is in compliance with the covenants contained in this Agreement,
provided that as of and on the date of the closing of any acquisition or merger
the ratio of Funded Debt to EBITDA may not then exceed 3.0:1.0, as calculated by
Bank. On any and all other dates during the availability of this facility,
Funded Debt to EBITDA shall be calculated at a ratio not to exceed 3.5:1.0 as
described in Paragraph 8.4 of the Agreement. On a one-time basis, in addition to
the $15,000,000.00 annual cap, but included within the $50,000,000.00 aggregate
cap, Bank consents to the Borrower’s 2013 acquisition of Visys NV."
 
3.Representations and Warranties. When the Borrower signs this Amendment, the
Borrower represents and warrants to the Bank that: (a) there is no event which
is, or with notice or lapse of time or both would be, a default under the
Agreement except those events, if any, that have been disclosed in writing to
the Bank or waived in writing by the Bank, (b) the representations and
warranties in the Agreement are true as of the date of this Amendment as if made
on the date of this Amendment, (c) this Amendment does not conflict with any
law, agreement, or obligation by which the Borrower is bound, and (d) if the
Borrower is a business entity or a trust, this Amendment is within the
Borrower's powers, has been duly authorized, and does not conflict with any of
the Borrower's organizational papers.


4.Conditions. This Amendment will be effective when the Bank receives the
following items, in form and content acceptable to the Bank:



1 - Amendment No. 4 to Loan Agreement    U:\96168 BA\0Commercial\KEY TECH AMEND
#4 (02.13)\Amend No. 4.final.doc

--------------------------------------------------------------------------------



4.1    If the Borrower is anything other than a natural person, evidence that
the execution, delivery and performance by the Borrower of this Amendment and
any instrument or agreement required under this Amendment have been duly
authorized.


4.2    Payment by the Borrower of all costs, expenses and attorneys' fees
(including allocated costs for in-house legal services) incurred by the Bank in
connection with this Amendment.


5.Effect of Amendment. Except as provided in this Amendment, all of the terms
and conditions of the Agreement, including but not limited to the Dispute
Resolution Provision, shall remain in full force and effect.


6.Counterparts. This Amendment may be executed in counterparts, each of which
when so executed shall be deemed an original, but all such counterparts together
shall constitute but one and the same instrument.


7.ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.


This Amendment is executed as of the date stated at the beginning of this
Amendment.




BANK:                        BANK OF AMERICA, N.A.,
a national banking association




By: /s/ Christopher A. Swindell    
Christopher A. Swindell, Sr. Vice President






BORROWER:                    KEY TECHNOLOGY, INC.,
an Oregon corporation




By: /s/ John Ehren    
John Ehren, President







1 - Amendment No. 4 to Loan Agreement    U:\96168 BA\0Commercial\KEY TECH AMEND
#4 (02.13)\Amend No. 4.final.doc